DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/16//2022 has been entered.  Claims 10 and 17-18 have been amended; no claims have been canceled (claims 1-9 and 16 were canceled in a previous amendment); and no new claims have been added.  Claims 10-15 and 17-18 remain pending in the application. 

EXAMINER NOTE:  In the immediate prior amendment filed on 03/11/2022, claims 10, 17 and 18 were amended to add “to different symbols” before “within one slot.”  In the present amendment filed on 09/16/2022 “to different symbols” has been deleted from claims 10, 17 and 18 but not shown in strike-through form as required by MPEP §714 II. C. (B) and 37 CFR 1.121.  To foster compact prosecution, the deletion of “to different symbols” is treated as having been presented in proper strike-through form.  

Response to Arguments
Applicant’s arguments with respect to allowability of claims 10-15 and 17-18 over the art of record have been considered, but are not persuasive.
On page 7 of Applicant’s Remarks filed on 09/16/2022, Applicant asserts 

Examiner correctly recognizes that "Hwang does not explicitly teach that the configuration information is for assigning by time division multiplexing, a plurality of SR resources within one slot." Thus, it logically, follows that Hwang also fails to teach the above-referenced limitation of amended independent claim 10, which provides further clarification to these features. In this regard, the Examiner contends that FIG. 3 and paragraph [0034] of Moradi teach the above limitation. See Office Action, page 4. Applicant respectfully disagrees and submits that Moradi fails to supply that which Hwang lacks. Specifically, paragraph [0034] of Moradi teaches "there does not need to be any assignment of resources by the base station in order to make a scheduling request," and paragraph [0037] of Moradi teaches "PSRUCH may offer that capability in a more efficient manner by not requiring any dedicated resources and providing an 'always-on' availability for the contention-based SR transmissions." In other words, the SR signals 306A, 306B, and 306C described in paragraph [0034] and FIG. 3 of Moradi are not transmitted based on a resource assignment by the base station. Therefore, Moradi fails to remedy the defects of Hwang to teach receiving configuration information including a configuration that includes an assignment, as required in the above limitation of amended independent claim 10.

Applicant misinterprets the combination of Hwang as modified by Moradi. As set forth in detail below, Hwang is cited as teaching that a terminal receives from a base station configuration that includes an assignment of a plurality of scheduling request resources, the configuration information indicating a plurality of SR resource candidates.  Hwang does not teach that the assignment of the plurality of SR resources is by time division multiplexing.  Moradi is cited as teaching time division multiplexing of a plurality of SR resources within one slot.  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention to modify Hwang’s teaching of a terminal receiving configuration that includes an assignment of a plurality of scheduling request resources indicating a plurality of SR resource candidates such that the assignment is by time division multiplexing of a plurality of SR resources within one slot as taught by Moradi.  One would have been motivated to do so to enable a UE to transmit scheduling requests to a base station in parallel with receiving data from the base station, thereby reducing latency of communication between the UE and base station which improves a user’s quality of experience. Contrary to Applicant’s assertions, Moradi is not cited as teaching that the base station assigns resources for scheduling requests.  Rather, Hwang is cited as teaching that the base station assigns resources for scheduling requests.  
	Throughout Applicant’s Remarks, Applicant asserts that even assuming arguendo a skilled person were to combine the references used to reject the claims, the combinations would fail to render the claims obvious because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.  These statements are interpreted as an assertion that the Examiner utilized hindsight reasoning in the combinations to reject the claims.   In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  However, so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  MPEP §2145, Paragraph X. A.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PG Pub 2017/0290031 A1, hereinafter “Hwang”), in view of Moradi et al. (US PG Pub 2018/0049230 A1, hereinafter “Moradi”), and further in view of Moulsley et al. (US PG Pub 20150016350 A1, hereinafter “Moulsley”).
	Regarding claim 10, Hwang teaches a terminal (FIG. 12 communication apparatus 1200; ¶ [0110]) comprising: a receiver that receives (FIG. 12 RF module 1230), from a base station, configuration information including a configuration that includes an assignment of a plurality of scheduling request resources (SR resources), the configuration information indicating a plurality of SR resource candidates (¶ [0086] . . . an eNB is able to set information on an SR resource pool to a UE UE-specifically, UE group-specifically, or cell-specifically.  Subsequently, the UE can transmit an SR by selecting an SR resource from the SR resource pool at the timing of transmitting the SR (e.g., . . . /TTI configured via SR subframe/TTI configuration) {information on a SR resource pool to a UE or UE group reads on configuration that includes an assignment of a plurality of SR resources.  The SR resource pool indicates a plurality of SR resource candidates.}); a processor (FIG. 12 processor 1210) that determines an SR resource for transmitting a scheduling request (SR) based on the configuration information (¶ [0086] . . . Subsequently, the UE can transmit an SR by selecting an SR resource from the SR resource pool at the timing of transmitting the SR); and a transmitter (FIG. 12 RF module 1230) that transmits, to the base station, the SR with the SR resource (¶ [0086] . . . Subsequently, the UE can transmit an SR by selecting an SR resource).
	Hwang does not explicitly teach that the assignment of the plurality of SR resources is by time division multiplexing and within one slot and does not teach that determining the SR resource is also based on stored one or more logical channels.
	 In analogous art, Moradi teaches time division multiplexing a plurality of SR resources within one slot (FIG. 3 illustrates and ¶ [0034] describes that SR resources 306A, 306B and 306C are time division multiplexed during the time slot of DL data 302 or during the time slot of UL data 304.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s configuration information that includes an assignment of a plurality of SR resources to implement time division multiplexing of SR resources within one slot as taught by Moradi.  One would have been motivated to do so to enable a UE to transmit scheduling requests to a base station in parallel with receiving data from the base station, thereby reducing latency of communication between the UE and base station which improves a user’s quality of experience. (Moradi ¶ [0034]) 
	The combination of Hwang and Moradi does not teach that determining the SR resource is also based on stored one or more logical channels.
	In analogous art, Moulsley teaches that determining the SR resource is also based on stored one or more logical channels (¶¶ [0038] - [0041] discloses that a scheduling request is transmitted to request resources for transmitting a buffer status report (BSR) including an amount of data and priority of data that the UE’s stored logical channels have to transmit.  Thus, Moulsley teaches that transmitting the SR, which involves determining a SR resource, is based on having data to transmit on one or more logical channels).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang and Moradi to implement the teachings of Moulsley.  One would have been motivated to do so in order to enable a base station to efficiently schedule resources for uplink transmission based on an amount of data and priority of data that a UE has to transmit, thereby maximizing system resources. (Moulsley ¶ [0055]) 

	Regarding claim 11, the combination of Hwang, Moradi and Moulsley, specifically Hwang, teaches wherein the SR resource is configured within a frequency band for transmitting a control signal (¶ [0058] . . . The control information transmitted on the PUCCH includes . . . a scheduling request (SR) indicating a request for allocation of UL resources).  

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 10.

	Regarding claim 18, Hwang teaches a radio communication system (FIG. 1) comprising:  a terminal (FIG. 1 UE; FIG. 12 communication apparatus 1200; ¶ [0110]); and  a base station (FIG. 1 eNode B), wherein the terminal includes: a receiver that receives (FIG. 12 RF module 1230), from the base station, configuration information including a configuration that includes an assignment of a plurality of scheduling request resources (SR resources), the configuration information indicating a plurality of SR resource candidates (¶ [0086] . . . an eNB is able to set information on an SR resource pool to a UE UE-specifically, UE group-specifically, or cell-specifically.  Subsequently, the UE can transmit an SR by selecting an SR resource from the SR resource pool at the timing of transmitting the SR (e.g., . . . /TTI configured via SR subframe/TTI configuration) {information on a SR resource pool to a UE or UE group reads on configuration that includes an assignment of a plurality of SR resources.  The SR resource pool indicates a plurality of SR resource candidates.}); a processor (FIG. 12 processor 1210) that determines an SR resource for transmitting a scheduling request (SR) based on the configuration information (¶ [0086] . . . Subsequently, the UE can transmit an SR by selecting an SR resource from the SR resource pool at the timing of transmitting the SR); and a transmitter (FIG. 12 RF module 1230) that transmits, to the base station, the SR with the SR resource (¶ [0086] . . . Subsequently, the UE can transmit an SR by selecting an SR resource); and wherein the base station includes a transmitter that transmits the configuration information to the terminal (FIG. 1 illustrates communications between a UE and eNode B, thus the base station includes a transmitter; ¶ [0086] . . . an eNB is able to set information on an SR resource pool to a UE UE-specifically).
	Hwang does not explicitly teach that the assignment of the plurality of SR resources is by time division multiplexing and within one slot and does not teach that determining the SR resource is also based on stored one or more logical channels.
	In analogous art, Moradi teaches time division multiplexing a plurality of SR resources to different symbols within one slot (FIG. 3 illustrates and ¶ [0034] describes that SR resources 306A, 306B and 306C is time division multiplexed during the time slot of DL data 302 or during the time slot of UL data 304.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s configuration information to implement time division multiplexing of SR resources within one slot as taught by Moradi.  One would have been motivated to do so to enable a UE to transmit scheduling requests to a base station in parallel with receiving data from the base station, thereby reducing latency of communication between the UE and base station which improves a user’s quality of experience. (Moradi ¶ [0034]) 	
	The combination of Hwang and Moradi does not teach that determining the SR resource is also based on stored one or more logical channels.
	In analogous art, Moulsley teaches that determining the SR resource is also based on stored one or more logical channels (¶¶ [0038] - [0041] discloses that a scheduling request is transmitted to request resources for transmitting a buffer status report (BSR) including an amount of data and priority of data that the UE’s stored logical channels have to transmit.  Thus, Moulsley teaches that transmitting the SR, which involves determining a SR resource, is based on having data to transmit on one or more logical channels).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang and Moradi to implement the teachings of Moulsley.  One would have been motivated to do so in order to enable a base station to efficiently schedule resources for uplink transmission based on an amount of data and priority of data that a UE has to transmit, thereby maximizing system resources. (Moulsley ¶ [0055]) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of  Moradi, in view of Moulsley, and further in view of Kim et al. (US PG Pub 2010/0040005 A1, hereinafter “Kim”). 
	Regarding claim 12, the combination of Hwang, Moradi and Moulsley does not explicitly teach wherein transmission of the SR involves transmission of a reference signal. 
	In analogous art, Kim teaches wherein transmission of the SR involves transmission of a reference signal (FIG. 17 step 230; ¶ [0132] . . . The UE simultaneously transmits an SRS and an SR of the shortened SR format on the PUCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE in the combination of Hwang, Moradi and Moulsley to transmit a reference signal with the SR as taught by Kim.  One would have been motivated to do so in order to maximize system resources, which increases system throughput.  (Kim ¶ [0122])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of  Moradi, in view of Moulsley, and further in view of Kishiyama et al. (US PG Pub 2009/0290570 A1, hereinafter “Kishiyama”). 
	Regarding claim 13, the combination of Hwang, Moradi and Moulsley does not explicitly teach wherein the controller generates a sequence based on the SR to be transmitted, and the transmitter transmits the sequence, as the SR. 
	In analogous art, Kishiyama teaches wherein the controller generates a sequence based on the SR to be transmitted, and the transmitter transmits the sequence, as the SR (¶ [0147] The scheduling request channel generating unit 216 generates a predetermined sequence in the case of the presence of the scheduling request. For example, the scheduling request channel generating unit 216 generates the sequence A in the case of the presence of the scheduling request).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE in the combination of Hwang, Moradi and Moulsley to generate an SR sequence as taught by Kishiyama.  One would have been motivated to do so in order for a base station to perform correlation with different sequences transmitted by the mobile stations to determine which mobile stations transmitted the scheduling requests, thereby enabling the base station to more quickly allocate resources for uplink transmission which decreases system latency.  (Kishiyama ¶ [0136])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of  Moradi, in view of Moulsley, and further in view of Marinier et al. (US PG Pub 2014/0056278 A1, hereinafter “Marinier”).
	Regarding claim 14, the combination of Hwang, Moradi and Moulsley does not teach wherein the receiver receives uplink scheduling control information, and wherein, when the determined SR resource overlaps with an uplink resource assigned by the scheduling control information, the transmitter drops transmission using the uplink resource. 
	In analogous art, Marinier teaches wherein the receiver receives uplink scheduling control information (¶ [0127] . . . a WTRU may indicate to the network (e.g., one or more serving sites) that there may be overlap in some subframes between two MAC instances. The network may determine which MAC instance(s) may drop symbols and may configure the WTRU with such information. . . . In an example, the indication that a symbol may be dropped (e.g., and perhaps an indication of which symbol(s) may be dropped) may be provided to the WTRU in DCI including a UL grant {uplink grant reads on uplink scheduling control information}), and wherein, when the determined SR resource overlaps with an uplink resource assigned by the scheduling control information, the transmitter drops transmission using the uplink resource (¶ [0155] discloses that priority rules are used to determine which MAC instance is granted physical resources when the MAC instances are in contention for the same resources {i.e. overlapping resources}; [0159] discloses that SR is prioritized over user data.  Thus ¶¶ [0127], [0155] and [0159] teach that when the determined SR resource overlaps with an uplink resource assigned by the scheduling control information, the transmitter drops transmission using the uplink resource {i.e. SR is transmitted and uplink resource assigned by the UL grant is dropped}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE in the combination of Hwang, Moradi and Moulsley to resolve scheduling conflicts in a network with distributed scheduling functionality for uplink transmissions as taught by Marinier.  One would have been motivated to do so in order to ensure proper transmission of signals by the UE and corresponding proper decoding of the received signals by the network, thereby preventing decreases in network throughput.  (Marinier ¶ [0003])
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of  Moradi, in view of Moulsley, and further in view of Yu et al. (US PG Pub 2018/0007625 A1, hereinafter “Yu”).
	Regarding claim 15, the combination of Hwang, Moradi and Moulsley and does not explicitly teach wherein the receiver receives uplink scheduling control information, wherein the uplink scheduling control information includes a priority identifier related to the one or more logical channels, and wherein the controller determines whether uplink data on the one or more logical channels is transmitted based on the priority identifier.  
	In analogous art, Yu teaches wherein the receiver receives uplink scheduling control information (FIG. 3 step 310 discloses that a user device receives from a service cell {i.e. base station} control information including a scheduling grant {i.e. uplink scheduling control information}), wherein the uplink scheduling control information includes a priority identifier related to the one or more logical channels (FIG. 3 step 330; ¶ [0049] discloses that the user device determines whether to reject the scheduling grant based on a priority of a scheduling grant received from the serving cell or priority of scheduling grant received from a non-serving cell {i.e. scheduling grant includes a priority identifier}), and wherein the controller determines whether uplink data on the one or more logical channels is transmitted based on the priority identifier (FIG. 3 step 330; ¶ [0049] discloses that the user device determines whether to reject the scheduling grant based on a priority of a scheduling grant received from the serving cell or priority of scheduling grant received from a non-serving cell; ¶ [0071] discloses that there may be a need for user devices in neighboring or adjacent cells to coordinate in the usage of wireless resources, and/or to selectively accept or reject a resource grant in order to prevent an interference situation where a user device in a first cell uses a resource for wireless communication that has also been allocated or granted in a second cell.  In the example implementations described, the user devices would be configured with rules for determining whether to accept or reject a scheduling grant based on priority.  Thus, when read in context, Chen discloses that the controller determines whether to transmit uplink data (i.e. accept the scheduling grant) on a logical channel based on the priority identifier received.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE in the combination of Hwang, Moradi and Moulsley to utilize priority information included with uplink scheduling control information to determine whether to transmit uplink data as taught by Yu.  One would have been motivated to do so in order to avoid interference caused by transmitting using a resource that may be used by a neighboring device, thereby improving a user’s quality of experience.  (Yu ¶ [0071])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413